Title: From George Washington to Major General Philip Schuyler, 10 August 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Camp near German Town [Pa.]Augst 10th 1777.

I received Yesterday your Favor of the 4th—I am greatly concerned at the rapid progress of General Burgoyne’s Army. I shall not enlarge

at this Time for the Reasons mentioned in my last, and it is more than probable this will meet you on your Way to Head Quarters. I am Dr Sir Your most obedt humble Servant

Go. Washington

